Citation Nr: 1440378	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-34 022	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for service-connected claustrophobia with depression.

2. Entitlement to service connection for a seizure disorder, to include as secondary to service-connected claustrophobia with depression.

3. Entitlement to an effective date earlier than April 16, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).

4. Entitlement to an effective date earlier than April 16, 2009, for eligibility to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant served on active duty from August 1961 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In a December 2009 rating decision, the RO denied a rating in excess of 70 percent for service-connected claustrophobia with depression and service connection for a seizure disorder, to include as secondary to service-connected claustrophobia with depression. A September 2011 rating decision of a Decision Review Officer (DRO) granted a TDIU and DEA benefits and assigned effective dates of April 16, 2009, to both. 


FINDINGS OF FACT

1. The appellant in this case served on active duty from August 1961 to March 1964. 

2. On September 4, 2014, the Board was notified that the appellant died in July 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction at this time to adjudicate the merits of the claims. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal, as to the claims of entitlement to a rating in excess of 70 percent for service-connected claustrophobia with depression, service connection for a seizure disorder, to include as secondary to service-connected claustrophobia with depression, and effective dates earlier than April 16, 2009, for the grants of a TDIU and DEA benefits, has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant. 38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  










(Continued on the next page)
As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


